PER CURIAM.
This is an appeal filed pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). We affirm the dispositions but vacate the disposition order and remand with instructions to enter separate disposition orders for each offense. See K.L.P. v. State, 783 So.2d 336, 336 (Fla. 1st DCA 2001) (“This Court has repeatedly stated that a separate order of adjudication and disposition must be entered for each juvenile offense.”).
ALLEN, C.J., MINER and DAVIS, JJ., concur.